Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39-46, 48-64, 66, 73-75 and 86 are all the claims.
2.	Claims 67-72 and 76-85 are canceled and Claim 39 is amended in the Response of 12/13/2021.
3.	Claims 39-46, 48-64, 66, 73-75 and 86 are all the claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
4.	The rejection of Claims 39-46, 48-64, 66, 73-75 and 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
“b)” The rejection of Claims 39-66 and 73-75 for reciting that the first binding moiety has binding specificity for CD3 without defining the structure and/or genus/species origin of the CD3 is withdrawn. 
Applicants have clarified that the antibodies of the invention are anti-human CD3δε antibodies. 

Double Patenting
5.	The provisional rejection of Claims  39-46, 48-64, 66 and 86 on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 49-62 of 
The provisional rejection of the claims is withdrawn under MPEP 804(I)(b)(1) with the reference having the later effective filing date.
 
6.	The provisional rejection of Claim 
The provisional rejection of the claims is withdrawn under MPEP 804(I)(b)(1) with the reference having the later effective filing date.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin C. Pelletier on 12/27/2021.
The application has been amended as follows: 
39.	(Currently amended) A multispecific antibody comprising:
	(i) a first binding moiety that has binding specificity for human CD3δε, comprising: 
a heavy chain variable domain comprising: 
A)	a CDR1 sequence comprising GFTFDDYA (SEQ ID NO: 29)or
B)	a CDR1 sequence comprising GFTFHNYA (SEQ ID NO: 34), a CDR2 sequence comprising ISWNSGSI (SEQ ID NO: 24), and a CDR3 sequence comprising AKDSRGYGDYSLGGAY (SEQ ID NO: 43); and
a light chain variable domain comprising a CDR1 sequence comprising QSVSSN (SEQ ID NO: 35), a CDR2 sequence comprising GAS (SEQ ID NO: 38), and a CDR3 sequence comprising QQYNNWPWT (SEQ ID NO: 45); and 
(ii) a second binding moiety that has binding specificity for a tumor-associated antigen (TAA) or a tumor-specific antigen (TSA).

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
A) The multispecific anti-human CD3δε antibodies having a common light chain variable domain of the product inventions for an antibody, a pharmaceutical composition and a kit are found to be free from the art and supported by the specification based on a search analysis comprising both text and amino acids sequences: 
i) The following peptide sequences are free from the art and supported by the original specification and claims: 
LINKED SEQ ID NO: 29, 24 AND 41 (HCDR1-3; see SEQ ID NO 1; #312557 (Fig 1A)); and
LINKED SEQ ID NO: 34, 24 AND 43 (HCDR1-3; see SEQ ID NO: 13; #312634 (Fig 1A)).
ii) The following peptide sequences are free from the art and supported by the specification for the VH domain: SEQ ID NOs: 1 and 13 (Fig 1A).
iii) The following peptide sequence is supported by the original specification and claims: 
LINKED SEQ ID NO: 35, 38 AND 45 (LCDR1-3; SEQ ID NO: 19; #312325; Fig 1B). The linked VL SEQ ID NOs comprise a common light chain.
e) The following peptide sequence is supported by the specification for the common light chain variable domain: SEQ ID NO: 19 (LCDR1-3; #312325; Fig 1B). 
B) The combination of the common VLCDR1-3 (or common VL domain) with any one of the above VHCDR1-3 (or VH) is free from the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 39-46, 48-64, 66, 73-75 and 86 are allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643